   Case 1:19-cr-20668-PCH Document 6 Entered on FLSD Docket 10/25/2019 Page 1 of 1
 u.l.DepadmentofJustice
 united states Agorneys
                                                                           )-
 U nited States D istrict C ourt
 forthe Southern D istrictof Florida
                                                               N o .19-cR-20668-PCH       -       -




 UNITED STATES OF AMERICA                                             lnm ate Nam e:MYRICK LESLIE RUCKER

 v.                                                                   Inm ate #:Jail Nq. 1y0157924      -   -   -       -



 MYRICA LESLIE RUCKER                       /
                           Defendant.

                                         W RIT OF HABEAS CORPUS AD PROSEQUENDUM
To:      ANY UNITED STATES MARSHAL, and
         W ARDEN , Metro West Detention Center
         Itappearing from the peti
                                 tion ofthe United States ofAmeri
                                                                ca thatthe defendantin the above case
                                                                                                                    ,
 Myrick Leslie Rucker , Jail No .   190157924,YOB 1992 jSCOnjjned inthe Zetro WeSL Detention Center                                         t
                                                                                              .
                                                                                                                                        a
 13:50 NW 41st Street Miami, Florida 3317%                            andthatthiscase is Setforan ZnàLialAppearance/Arraignmenc

asto the defendantatC . Clyde Atkins U .S. Courthouse, 301 North Miami Avenue, 10th floor Miami, Florida 33128

                                     1   and thatitis necessaryforthe defendantto be beforethis Coud forthi
                                                                                                          s proceeding'
                                                                                                                      ,

         NOW ,THEREFORE,this isto command you, any Uni
                                                     ted States Marshal,thatyou have the body of
Myrick Leslie Rucker, Jail No . 190157924,YOB 1992     DOW jn custody aS aforesaidj UndefSafe and Sectlre Condud , before thi
                                                                                                                            s
Courtat C. Clyde Atkins U .S. Courthouse, 301 North Miami Avenue. 10th floor Miami, Florida 33128

bY Orbefore, 1:30       p M .,on November 1, 2019             fora Initial Appearance/Arraignment           Onthecriminalcharges
pending againstthe defendantin this case,and upon com pletion ofallproceedingsthatyou return the defendantwith all
conveni
      entspeed,undersafe andsecure conductto the custody ofthe W ardenofthe aforesaid penalinsti
                                                                                               tution.
        Andthis i
                stocomm and you, the W arden of Metro West Detenticn Center                                                            at
13850 NW 41st Street Miami; Florida 33178                                       to deliverirlto the Custody Ofan# U
                                                                                                                   nited States
Marshal,upon production to you ofa cedified copyofthiswrit, the bodyofthe defendantforsafe andsecure conducttothis
districtforthis purpose.
        DO NE and O RDERED at                       Miami,     Fjorida,this 24Ch       day ofOctober                        ,   2019



                                                                     ALICIA M . OTAZO-REYES
                                                                     UNITED STATES MAGISTRATE JUDGE
cc'     u s Attorney(AusA scote strauss
        U.S.Marshal(3certified copies)
        ChiefProbation Offi
                          cer
